DETAILED ACTION
This Office action is in response to the election filed on 24 November 2021. Claims 1-9, 11-13, and 21-28 are pending in the application.  Claims 10 and 14-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species, on which claims 1-9, 11-13, and 21-28 are readable, in the reply filed on 24 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2014/0061794, in view of Sinha et al., US 2008/0171438.
With respect to claim 1, Cheng et al. disclose a method, shown in Figs. 1-5. comprising: 
forming a shallow trench isolation region (see paragraph [0014])over a semiconductor substrate 12 (see paragraph [0012]), see Fig. 2; 
forming a gate stack 19 over the shallow trench isolation region 18, see Fig. 3 and paragraphs [0015]-[0016]; 
etching the shallow trench isolation region 18 adjacent the gate stack using an anisotropic etching process, see Fig. 5 and paragraph [0018]; and 
after etching the shallow trench isolation region 18 with the anisotropic etching process, etching the shallow trench isolation region 18 with an isotropic etching process, see Fig. 5 and paragraph [0018]
Cheng et al. lack anticipation of the process gases for the isotropic etching process comprising hydrogen fluoride (HF) and ammonia (NH3).  Sinha et al. disclose an isotropic etching process for removing exposed shallow trench isolation regions 110 of silicon oxide using a gaseous mixture of HF and NH3, see the Abstract and 3) in the known method of Cheng et al. to isotropically etch the shallow trench isolation regions 18.  
Regarding claim 2, Sinha et al. do not disclose that a flowrate of hydrogen fluoride during the isotropic etching process is from 2 sccm to 7 sccm and a flowrate of ammonia during the isotropic etching process is from 6 sccm to 20 sccm. However, Sinha et al. do disclose that a volumetric flow rate ratio of the HF to the NH3 in the gaseous mixture may be within a range of from approximately 1:1 to approximately 1:2. Given the flow rate ratio disclosed by Sinha et al., the flowrates of HF and NH3 would have been obvious to the skilled artisan. Applicant’s claimed flowrates are not deemed to patentably distinguish the claimed method from that of Cheng et al. in view of Sinha et al. 
With respect to claim 3, admittedly, Sinha et al. does not expressly teach a flowrate of ammonia to a flowrate of hydrogen fluoride during the isotropic etching process is 3:1. However, Sinha et al. do disclose a volumetric flow rate ratio of the HF to the NH3 in the gaseous mixture may be within a range of from approximately 1:1 to approximately 1:2. In light of the teaching of Sinha et al. that more NH3 could be in the gaseous mixture than HF, it would have been obvious to the skilled artisan that a ratio of a flowrate of ammonia to a flowrate of hydrogen fluoride during the isotropic etching process in the known method of Cheng et al. could have been 3:1.

With respect to claim 7, although both Cheng et al. and Sinha et al. disclose isotropically etching the shallow trench isolation region, neither the shallow trench isolation region is etched with the isotropic etching process for 70 seconds to 8o seconds. However, the amount of the shallow trench isolation region removed during the isotropic etching process is directly proportional to the duration of the isotropic etching process. Therefore, the duration of the isotropic etching process is a result-effective variable, that is, a variable which achieves a recognizable result. It has been well established that an "obvious to try" line of reasoning may properly support an KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)  Hence, it would have been obvious to the skilled artisan that the shallow trench isolation region could be etched with the isotropic etching process for 70 seconds to 80 seconds in the known method of Cheng et al.
With respect to claim 9, Cheng et al. discloses a method, shown in Figs. 1-5, comprising: 
forming a gate stack 19 over a semiconductor fin 14, the semiconductor fin 14 extending from a semiconductor substrate 12, see Figs. 1-3 and paragraphs [0012]-[0016]; 
anisotropically etching the semiconductor fin 14 to form a first recess, see Fig. 5 and paragraph [0018]; and 
isotropically etching the semiconductor fin to remove an oxide 18 from the semiconductor fin 14, see Fig. 5 and paragraph [0018].
Although Cheng et al. disclose isotropically etching the semiconductor fin to remove an oxide 18, Cheng et al. do not disclose using a plasma-less, dry etching process, wherein isotropically etching the semiconductor fin 14 comprises exposing the semiconductor fin 14 to a process gas comprising hydrogen fluoride (HF) and ammonia (NH3). Sinha et al. disclose an isotropic etching process for removing exposed shallow trench isolation regions 110 of silicon oxide using a gaseous mixture of HF and NH3, 3) in the known method of Cheng et al. to isotropically etch the shallow trench isolation regions 18. 
Regarding claim 11, admittedly, Sinha et al. does not expressly teach a flowrate of ammonia to a flowrate of hydrogen fluoride on the process gas is 3:1. However, Sinha et al. do disclose a volumetric flow rate ratio of the HF to the NH3 in the gaseous mixture may be within a range of from approximately 1:1 to approximately 1:2. In light of the teaching of Sinha et al. that more NH3 could be in the gaseous mixture than HF, it would have been obvious to the skilled artisan that a ratio of a flowrate of ammonia to a flowrate of hydrogen fluoride during the isotropic etching process in the known method of Cheng et al. could have been 3:1.
With respect to claim 12, Sinha et al. do not disclose that a flowrate of ammonia in the process gas is from 6 seem to 20 seem and a flowrate of hydrogen fluoride in the process gas is from 2 seem to 7 seem. However, Sinha et al. do disclose that a volumetric flow rate ratio of the HF to the NH3 in the gaseous mixture may be within a range of from approximately 1:1 to approximately 1:2. Given the flow rate ratio disclosed by Sinha et al., the flowrates of HF and NH3 would have been obvious to the skilled artisan. Applicant’s claimed flowrates are not deemed to patentably distinguish the claimed method from that of Cheng et al. in view of Sinha et al. 
.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2014/0061794, in view of Sinha et al., US 2008/0171438, as applied to claim 1 above, further in view of Fulford, WO 01/93311.
Cheng et al. and Sinha et al. are applied as above. Neither Cheng et al. nor Sinha et al. disclose implanting the shallow trench isolation region with phosphorous after the isotropic etching process.  Fulford discloses the implantation of phosphorous 30 into shallow trench isolation regions 24 to improve device performance, see Fig. 2. Fulford discloses that phosphorous can be implanted, see page 3, lines 31-35. Although Fulford fails to disclose the phosphorous concentration, the dosage of the implanted phosphorous is deemed a processing parameter which would be obvious to optimize and clearly ascertainable through routine experimentation. Therefore, in light of the teachings of Fulford, it would have been obvious to the skilled artisan that an impurity could have been implanted into the shallow trench isolation region after etching the shallow trench isolation region with the isotropic etching process in order to improve device performance. 


21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2014/0061794, in view of Sinha et al., US 2008/0171438, as applied to claim 9 above, further in view of Chang et al., US 2018/0040615.
Cheng et al. and Sinha et al. are applied as above. Neither teaches anisotropically etching the semiconductor fin to form the first recess comprises exposing the semiconductor fin to a process gas comprising hydrogen bromide (HBr), methane (CH4), and helium (He). However, Chang et al. teach that dielectric material in shallow trench isolation regions 105 can be recessed by anisotropically etching using a process gas comprising hydrogen bromide (HBr), methane (CH4), and helium (He), see Fig. 1 and paragraph [0026].  In light of the teaching of Chang et al., it would have been obvious that the anisotropic etching step in the known method of Cheng et al. could have been performed using a process gas comprising hydrogen bromide (HBr), methane (CH4), and helium (He). 
 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Cheng et al. disclose a method comprising etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process, followed by etching the shallow trench isolation region with an isotropic etching process.  However, Cheng et al. fail to teach or suggest etching the shallow trench isolation .  

Claims 22-28 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Cheng et al. disclose a method comprising etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process, followed by etching the shallow trench isolation region with an isotropic etching process. However, Cheng et al. fail to teach or suggest a method comprising: forming a shallow trench isolation region over a semiconductor substrate; forming a gate stack over the shallow trench isolation region; etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process; etching the shallow trench isolation region with an isotropic etching process, wherein process gases for the isotropic etching process comprise hydrogen fluoride (HF) and ammonia (NH3); and forming a first dielectric over the shallow trench isolation region and surrounding the gate stack, the first dielectric having a first rounded profile extending below a top surface of the shallow trench isolation region a first distance from 5 nm to 25 nm, the first dielectric having a second rounded profile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating semiconductor devices in which isolation regions are etched.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822